Citation Nr: 1413352	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  08-21 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability, rated as 40 percent disabling prior to November 1, 2012, and rated as 60 percent disabling thereafter.

2.  Entitlement to an increased rating for a right ankle disability, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In an April 2008 rating decision, the right knee disability was assigned a 40 percent evaluation effective April 1, 2007-the date following the expiration of her 100 percent evaluation for a total right knee replacement under Diagnostic Code 5055.  In a February 2013 rating decision, the RO increased the rating to 60 percent, effective November 1, 2012.  Consequently, there are two different time periods to consider.  


FINDINGS OF FACT

1.  Prior to November 1, 2012, the Veteran's right knee disability was not manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity; unfavorable ankylosis in flexion at an angle of 45 degrees or more; or extension limited to 45 degrees.

2.  Effective November 1, 2012, the Veteran is in receipt of the maximum schedular rating for a total knee replacement more than one year removed from surgery.

3.  Prior to November 1, 2012, the Veteran's right ankle disability was not manifested by marked limitation of motion.  

4.  Effective November 1, 2012, the Veteran's right ankle disability has been combined with her right knee disability.  


CONCLUSIONS OF LAW

1.  Prior to November 1, 2012, the criteria for entitlement to a disability evaluation in excess of 40 percent for the Veteran's service-connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5055, 5256, 5261, 5262 (2013).

2.  Effective November 1, 2012, the criteria for entitlement to a disability evaluation in excess of 60 percent for the Veteran's service-connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5055, 5256, 5261, 5262 (2013).

3.  Prior to November 1, 2012, the criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In April 2006 and July 2006 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that she was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in November 2012.  The examination report is fully adequate.  The examiner reviewed the claims file and fully addressed the rating criteria.  The duties to notify and to assist have been met.  

The Board finds that there has been substantial compliance with the directives of the September 2012 Remand.  The RO was instructed to provide the Veteran with VA examinations of her right ankle and right knee.  As noted, the examinations were conducted in November 2012.  The Board also instructed the RO to obtain an MRI of the Veteran's right ankle.  The November 2012 VA examiner stated that an MRI could not be conducted due to the metallic hardware in the Veteran's knee.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's service-connected right knee disability has been rated by the RO under the provisions of Diagnostic Code 5055.  Diagnostic Code 5055 provides the rating criteria for a knee replacement with prosthesis.  Under this diagnostic code, for one year following the prosthetic replacement of a knee joint, a 100 percent disability rating is assigned.  Thereafter, a 60 percent disability rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  Diagnostic Code 5055 provides that the minimum rating for a knee replacement is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013).

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Right knee-Prior to November 1, 2012 

The Veteran filed an increased rating claim in February 2006, and she underwent total knee replacement surgery on February 8, 2006.  The RO granted her a rating of 100 percent for a period of 13 months.  The rating was originally returned to 30 percent effective April 1, 2007; however, the RO subsequently issued an April 2008 rating decision in which it increased the rating to 40 percent (effective April 1, 2007).  Consequently, the issue is whether a rating in excess of 40 percent is warranted from April 1, 2007 to November 1, 2012.  

In order to warrant a rating in excess of 40 percent under Diagnostic Code 5055, her disability must have been manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

The Veteran underwent a VA examination in May 2007.  The Veteran reported intermittent pain in her right knee.  The pain was associated with weakness, stiffness, swelling, heat, and fatigability.  She described the typical pain on a daily basis as being 6/10 in severity.  She reported that with her new knee, she had increased range of motion (120 degrees of flexion compared to approximately 88 degrees before the surgery).  She reported, however, that her new knee was very unstable, with a front/back motion.  She reported that when she stepped forward with a large stride or over uneven ground, she felt it give way.  She also reported flare-ups that occurred approximately once per month and which lasted 2-3 days.  Flare-ups were brought on by walking, weather, and overuse.  She reported that during a flare-up, pain increased to 7-8/10.  She reported that knee and ankle problems affected walking.  She stated that she could only walk a few yards and stand for only a few minutes.  She was employed doing computer work.  The disabilities to the knee and ankle only affected her ability to do her job when she was required to go up or down stairs.  She stated that the disabilities severely limited her daily recreational activities.  She reported that she did not take any medication for her knee disability.  

Upon examination, the Veteran's gait was abnormal with a shortened stance phase on the left.  She was able to rise from a squat without difficulty.  The patella appeared to track normally, but she complained of pain, and there was crepitus with movement.  Medial and lateral collateral ligament testing with varus and valgus stress showed moderate laxity.  Lachman's test of the anterior and posterior cruciate ligaments showed moderate laxity.  Range of motion was limited from -10 degrees of extension to 120 degrees of flexion without complaints of pain.  Passive range of motion and range of motion after repetitive use showed no change.  Strength for right knee extension and flexion was 5/5.  The Veteran did not complain of pain with all of the movements.  She stated that during flare-ups or after repetitive use, there was no change in range of motion, but the knee became extremely more painful.  She denied that it was painful to the touch, but stated that it was painful with weight bearing.  

A private treatment report from Herve David, M.D., dated November 2010 (in translation folder) reflects that Veteran reported that she still played hockey and that she experienced "a little pain and discomfort" when she pushed too much.  Dr. David noted that she had a knee replacement when she was in her thirties, and that it was poorly done.  She had a revision completed in 2006 in Ontario.  Upon examination, she had range of movement from 0-95 degrees.  Extension was complete.  Stability in valgus/varus was adequate.  She had a little posterior subluxation.  She had good stability.  X-rays showed some signs indicating a little bit of loosening.  Dr. David did not believe that she needed a revision, but he thought she needed to scale back her activities.  He stated that he did not think she understood that with revision surgeries of the knee, one should not do stop-and-go and/or impact sports.  

A June 2011 report from Dr. David reflects that he suspected that the Veteran's continued participation in sports, especially hockey, was responsible for a loosened right femoral component.  In an August 2011 report, Dr. David stated that the Veteran seemed to have pain linked to her soft tissues.  He did not recommend surgery at the time, and recommended treatment with anti-inflammatory medications.  X-rays showed certain osseous borders, but it was not generalized at the level of the prosthesis.  He opined that over the long term, she would need another revision of the knee.   

The Board finds that a rating in excess of 40 percent is not warranted under Diagnostic Code 5055.  At her May 2007 VA examination, she complained of intermittent, daily pain that she rated a 6 on a scale of 1-10.  The Board recognizes that during flare-ups, the pain escalated to a 7-8/10; however, these flare-ups occurred once per month, and she reported that she did not take any medication for her knee disability.  Moreover, there was no weakness noted, as strength was 5/5.  Additionally, the November 2010 report from Dr. David reflects that the Veteran reported "a little pain and discomfort" when she pushed too much.  Dr. David noted that she continued to play sports, especially hockey.  The Board finds that if the chronic residuals of the Veteran's right knee disability consisted of severe painful motion, she would not have been able to continue playing sports, go without medication, or described her symptoms as "a little pain and discomfort" or a rated it a 6/10.    

In the absence of chronic residuals consisting of severe painful motion or weakness in the affected extremity, a rating in excess of 40 percent is not warranted.

The Board has also considered Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) and 5262 (impairment of the tibia and fibula).  The maximum allowable rating under Diagnostic Code 5262 is 40 percent.  In order to warrant a rating in excess of 40 percent, the Veteran's disability would have to manifested by extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more (Diagnostic Code 5256), or extension limited to 45 degrees (Diagnostic Code 5261).  In this case, there has been no showing of ankylosis or extension limited to 45 degrees.  She had -10 degrees of extension at her May 2007 VA examination; and extension was complete when examined by Dr. David in November 2010.  Consequently, a rating in excess of 40 percent is not warranted under Diagnostic Codes 5256, 5261, or 5262.

Effective November 1, 2012  

The Veteran's right knee disability is rated 60 percent disabling effective November 1, 2012.  The only rating in excess of 60 percent is the 100 percent rating that is warranted for one year following knee replacement surgery.  Moreover, a 60 percent rating is the rating assigned for a lower extremity amputation under Diagnostic Code 5163/5164.  Since the Veteran's most recent knee replacement surgery occurred more than one year ago, a rating in excess of 60 percent is not warranted.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 40 percent prior to November 1, 2012, and in excess of 60 percent thereafter must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Right ankle 

The Veteran's right ankle has been rated as 10 percent disabling prior to November 1, 2012.  Effective November 1, 2012, the Veteran's right ankle disability was combined with the Veteran's right knee disability pursuant to the amputation rule in 38 C.F.R. § 4.68.  Consequently, the issue is whether a rating in excess of 10 percent is warranted from the date of the claim (February 2006) to November 1, 2012.  In order to warrant a rating in excess of 10 percent, the Veteran's right ankle must be manifested by marked limitation of motion.

The Veteran underwent a VA examination in May 2007.  She stated that her right knee replacement had resulted in additional stress on her right ankle, and she felt a pulling sensation on the medical part of the ankle.  She reported that she experienced intermittent dull pain associated with weakness and stiffness.  She rated the ankle pain as 4/10.  She also reported flare-ups caused by walking and improved by rest.  She stated that during a flare-up, ankle pain increased to 6/10.  She stated that the flare-ups lasted all day and occurred on an almost daily basis.  She stated that during a flare-up, range of motion was moderately more limited due to pain.  She reported that she did not take any medication for her ankle disability.  Upon examination, there was swelling over the right ankle and tenderness to palpation over the anterior right ankle.  Range of motion for extension was slightly limited to 10 degrees.  Plantar flexion was slightly limited from 0 to 35 degrees.  Pronation of the right forefoot was from 0 to 15 degrees.  Supination was from 0 to 35 degrees.  Passive range of motion after repetitive use testing showed no change.  Strength for right ankle motion was 4/5 for extension.  The Veteran did not complain of pain with all these movements.  She was diagnosed with a right ankle strain with degenerative changes.  

The Board notes that the May 2007 VA examiner stated that both the Veteran's limitation of extension and plantar flexion was slight.  Moreover, the Veteran stated that during a flare-up, range of motion is moderately more limited.  In the absence of marked limitation of motion, the preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 10 percent for a right ankle disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1) (2013), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disabilities as noted above.  Her symptomatology has consisted of pain, limitation of motion, and the limitation of functionality.  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a rating in excess of 40 percent for a right knee disability prior to November 1, 2012, and in excess of 60 percent thereafter is denied.

Entitlement to a rating in excess of 10 percent for a right ankle disability prior to November 1, 2012 is denied.  



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


